BODY, District Judge.
Petitioner, Robert Max Kuchs, who was sentenced to a term of ten to twenty years for burglary and prison breach, seeks a writ of habeas corpus and asserts twelve allegations in support of his position. This Court will not enumerate or discuss at this time any of these allegations since petitioner has failed to exhaust his state remedies.
The petitioner avers that a writ of habeas corpus was filed by him in the Court of Common Pleas of Wayne County, Pennsylvania, and denied on August 18,1964 by President Judge James Rutherford. The petition further sets forth that no petitions were filed with the Superior or Supreme Courts of Pennsylvania.
The doctrine of comity between courts dictates that this Court should defer action until the Pennsylvania appellate courts be given the opportunity to pass thereon. Fay v. Noia, 372 U.S. 391, 83 S.Ct. 822, 9 L.Ed.2d 837 (1963).
ORDER
And now, this twenty-seventh day of October, 1964, it is ordered that the petition of Robert Max Kuchs for a writ of habeas corpus and for appointment of counsel be and the same is hereby DENIED without prejudice.
It is further ordered that the Clerk of the Court forward to the petitioner a copy of Local Rule 37 of the United States District Court for the Eastern District of Pennsylvania.